DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the specification (submitted 3/19/2021) is not entered.  See attached PTO-324.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “vertically extending portion”, “horizontally extending portion”, ‘lower extended muffle portion’ and “preselected distance” of claims 1 and 25; the “providing” (claim 1, line 16 and claim 25, line 16); the “inner width diameter” of claim 35, and the 15 inches of claims 27 and 3 lacks antecedent basis in the specification .
As pointed out in MPEP 608.01(o): 
Note that examiners should ensure that the terms and phrases
used in claims presented late in prosecution of the application (including claims amended
via an examiner’s amendment) find clear support or antecedent basis in the description so
that the meaning of the terms in the claims may be ascertainable by reference to the
description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented
late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to
make appropriate amendment to the description to provide clear support or antecedent
basis for the terms appearing in the claims provided no new matter is introduced.

.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the ‘cooling apparatus that removes heat from the lower extended muffle structure’ of claim 12.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 5-6, 8-12, 25-27, 29-30, and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 14-15 and claim 25, lines 14-15: there is no antecedent basis for “the lower extended muffle portion”.  It is unclear if it is referring to one of the two “extending portions”, the “muffle portion” claim 1, lines 6-7 or the “lower extended muffle structure” or something else. 
Claim 1, line 16 is indefinite as to what the rounded support is ‘providing’ to the lower extended muffle structure.  The specification gives no mention of the support providing anything to the lower extended muffle structure.  Whereas the support obviously supplies support, line 15 already stipulates the support.  Claim 25 is indefinite for the same reasons.
 There is no antecedent basis for “the lower extended muffle structure having a circular cross section around the glass tubing and having a maximum distance from the glass tubing” (claim 1, line 16-17 and claim 25, lines 16-17) thus making it unclear if it required or optional. 
Claim 2 , 5, 8-12, 26, 29 and 32-35: there is confusing antecedent basis for “the lower extended muffle structure”: it is unclear if it is the first mentioned lower extended muffle structure (e.g. the lower extended muffles structure that  ‘includes a vertically extending portion and horizontally extending portion’ claim 1, lines 9-14) or the second mentioned lower extended muffle structure “having a circular cross section around the glass tubing and having a maximum distance….”  


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5-6, 8-11, 25-27, 29-30 and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for claim 1, lines 15-16 (and claim 25, lines 15-16) which recites the “portion formed of a flexible material that is supported by a support structure comprising a rounded support providing the lower extended muffle structure….”   There is nothing indicating the rounded support provides (anything).   Whereas one may argue the support provides support, such is already stipulated in line 15.  The limitation is open to something else being provided, but there is nothing suggesting Applicant invented anything else being provided by the support, thus there is no support for this ‘providing’.   At page 19 of the 3/19/2021 response Applicant urges the a “rounded support providing a circular cross section around the glass tubing”.  However Examiner does not find support for this.  Rather Examiner finds that [0062] teaches it is the muffle structure 202 that has the circular  cross-sectional shape and the rounded support 212 supports the structure 202.  There is nothing which suggests the arch 212 shown in figure 7  could provide a circular shape.   Examiner can envisage at least for claim 3 that is the gases in opening 210 [0066] which causes the fabric structure to take the circular cross section as shown in figure 7.

Response to Arguments
Applicant’s arguments filed 3/19/2021 are largely persuasive (except as noted below) thus the prior corresponding rejections are not maintained.
It is asserted that support for the claim amendments may be found in the specification, figures and claims as originally filed.  Examiner disagrees because Examiner could not find support for the lower extended muffle portion formed of a flexible material that is supported by a support structure comprising a rounded support providing the lower extended muffle structure having a circular cross section around the glass tubing and having a maximum distance from the glass tubing of no more than a preselected distance along an entire length of the lower extended muffle structure’ 
It is asserted that the cooling system does not invoke 35 USC 112(f) because the claim recites sufficient structure.  Examiner disagrees because claim 12 does not recite any structure.  The word “system” is understood to be a generic placeholder for “means”.  Applicant does not point to any structure in claim 12 that performs the function of removing heat.  Examiner notes that claim 12 is no longer considered to be indefinite in light of the amendment to claim 12.
It is argued that Horn does not teach that element 25 has a horizontally extending portion and is formed of a flexible material that is supported by support structure comprising a rounded support providing a circular cross section around the glass tubing.  This is not persuasive because the present application also does not describe these features. 
It is argued that Cooke does not teach that extension 11 is formed of a flexible material.  This is not persuasive because one would have been motivated to use sheet metal (a flexible material). 
It is also argued that Cooke does not disclose a rounded support providing a circular cross section around the glass tubing.  This is not persuasive because Applicant’s disclosure as originally filed also does not appear to reasonably suggest a  support structure comprising a rounded support providing a circular cross section around the glass tubing.  Furthermore the claims require a rounded support ‘providing the lower extended muffle’.  And claim 3 and [0066] would likely suggest to one of ordinary skill  that it is gas pressure within the space 210 which causes the structure 202 (figure 7) to adopt a circular cross section.  
Applicant points to [0060] states that support structure 212 can support the structure 202 in a rounded shape.  However the arguments do no explain how the this disclosure of ‘support’ might be construed as imparting a circular shape   The support 212 could be used to support the fabric tube 202 which might droop or otherwise not maintain a steady position.
Conclusion
The lack of a prior art rejection should not be construed as an indication of allowable subject matter (see rejections above).  Whereas it is Office police for examiners to suggest claim amendments when possible when no prior art rejection is made, no such suggestion is possible since the Examiner does not understand the last 7 lines of claims 1 and 25 since the specification does not mention any “vertically extending portion”, “horizontally extending portion”, ‘lower extended muffle portion’ or “providing” by the rounded support.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741